Citation Nr: 1331455	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  11-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama.


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for apnea.  

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to service connection for bilateral shoulder arthritis.

8.  Entitlement to service connection for constipation.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to April 1991.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama.  

The Veteran testified before the undersigned in a June 2012 hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran testified before the undersigned in June 2012 that he had been receiving treatment for various disorders for which he seeks service connection from a VA medical facility.  He also testified that he had received treatment from private health care providers.  Additionally, on the Veteran's initial application for compensation, he indicated that he had received treatment for all the disabilities on appeal from the time of his discharge to the present.  The Board's review of the claims file demonstrates that no medical records for the Veteran have been associated with the claims file.  

The United States Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal.  38 C.F.R. § 3.159(c) (2012).  The Board finds that a remand is required to obtain the outstanding VA medical records and to obtain any private medical records identified by the Veteran.  

Under these circumstances, the Veteran should be provided with another opportunity to identify any and all outstanding pertinent medical records for the RO to obtain.  Thereafter the RO should attempt to obtain the private medical records identified to the extent possible and to associate with the claims file all outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO or the AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO or the AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO or the AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  Regardless of the Veteran's response, all outstanding VA medical records should be associated with the claims file.  

3.  To help avoid future remand, the RO or the AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo one or more examination(s) in connection with these claims, as appropriate), the RO or the AMC should readjudicate each claim on appeal in light of all pertinent evidence and legal authority.  

5.  If any benefit sought on appeal remains denied, the RO or the AMC must furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



